              Case 2:17-cv-01041-JAD-EJY Document 40 Filed 12/14/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4
         De’Marian A. Clemons,                                Case No. 2:17-cv-01041-JAD-GWF
 5
                          Petitioner
 6             v.                                            Order Granting Motion to Lift Stay
 7 Jo Gentry, et al.,                                                     ECF No. 36
 8                        Respondents

 9            De’Marian Clemons brings this habeas action seeking credits toward an earlier release

10 from custody. Clemons now moves for a lift of the stay of this action, arguing that he has

11 exhausted his state-court remedies. 1 The actual title of the motion is “Motion to Lift the Rule

12 60(b).” Rule 60(b) of the Federal Rules of Civil Procedure, allowing the court to grant relief

13 from the judgment, is inapplicable because I stayed the action and did not enter judgment.

14 Respondents do not oppose. 2 Good cause appearing and because there remains no purpose for

15 the stay, I grant the motion.

16            IT THEREFORE IS ORDERED that the motion to lift stay [ECF No. 36] is GRANTED.

17 The Clerk of the Court is directed to reopen this action and to lift the stay.

18            IT FURTHER IS ORDERED that respondents have until January 28, 2021, to answer

19 or otherwise respond to the petition for a writ of habeas corpus. If respondents file a motion to

20 dismiss, they must raise all potential affirmative defenses, including untimeliness, lack of

21

22

23   1
         ECF No. 36.
     2
         ECF No. 38.
           Case 2:17-cv-01041-JAD-EJY Document 40 Filed 12/14/20 Page 2 of 2




 1 exhaustion, and procedural default. The court will not entertain successive motions to dismiss.

 2 If respondents file an answer, they must comply with Rule 5 of the Rules Governing Section

 3 2254 Cases in the United States District Courts. The briefing schedule of Local Rule LR 7-2 will

 4 apply to any motion to dismiss. If respondents file an answer, then petitioner will have 45 days

 5 from the date of filing of the answer to file a reply.

 6         IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper
 7 copies of any electronically filed exhibits need not be provided to chambers or to the staff

 8 attorney, unless later directed by the court.

 9         Dated: December 14, 2020
                                                            _________________________________
10                                                          U.S. District Judge Jennifer A. Dorsey
11

12

13

14

15

16

17

18

19

20

21

22

23
                                                      2
